DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Statement of Common Ownership

	The instant application was filed 9/19/2017 and claims priority to Korean application KR10-2016-0164489 filed 12/5/2016.
	Choi was publicly disclosed on 5/7/2017 which is after the Foreign Priority date, therefore, Choi is not applicable under 35 U.S.C. 102(a)(1).  Nor is the Choi reference applicable under 35 U.S.C. 102(a)(2) because Applicant has invoked a Common Ownership exception under 35 U.S.C. 102(b)(2)(c).

Allowable Subject Matter

Claim 16-25 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, none of the cited prior art or any prior art available discloses/read on/renders obvious:
“wherein the first vacuum pressure is greater than the second vacuum pressure”.

19, none of the cited prior art or any prior art available discloses/reads on/renders obvious:
“wherein a plurality of bumps are formed on a surface of the suction holes and a surface of the suction path”.
To add bumps necessarily changes the flow properties of the vacuum/suction in the method of operation and would not have yielded predictable results to one of ordinary skill in the art before the effective filing date. 
Therefore, claim 19 is deemed allowable.

Claims 22-25 include the allowable subject matter present in claim 19 written in an independent format.  Therefore, these claims 22-25 are held as further allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712